Citation Nr: 0731966	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran had reserve duty from May 1967 to May 1997.  He 
had verified active duty from May 17, 1967, to November 16, 
1967; January 5, 1977, to May 23, 1977; and June 15, 1991, to 
June 30, 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The Board first 
considered this appeal in July 2005 and remanded the claim 
for additional development of the medical record-including a 
request for a VA examination.  The requested action was 
taken, and the claim is now properly returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have left ear hearing loss that was 
caused by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2001, December 2004, and October 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in July 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial October 2001 VCAA notice was given 
prior to the appealed AOJ decision, dated in February 2003, 
but the notice was inadequate.  The Court specifically stated 
in Pelegrini, however, that it was not requiring the voiding 
or nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
December 2004 and October 2005 and a Supplemental Statement 
of the Case was issued subsequent to that notice in June 
2007, the Board finds that notice is pre-decisional as per 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the nature and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board will now turn to the merits of the veteran's 
claim.

The veteran seeks service connection for his left ear hearing 
loss.  He contends that his in-service exposure to airbase 
noise, flight lines, combat exercises and weapons training 
contributed to his hearing loss.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

There are no service medical records (SMRs) available from 
the veteran's 1967 service.  A review of the SMRs reveals 
that at the time of the veteran's "enlistment" examination 
in October 1975, there was no reference to any hearing loss.  
In fact, the veteran's whisper test revealed a score of 15/15 
bilaterally.   

In an August 1976 SMR, the veteran sought treatment for 
symptoms of bilateral hearing loss.  He advised that he was 
scuba diving and had earaches in both ears with the 
predominant aching occurring in his left ear.  The veteran 
asserted that his hearing was lessened by approximately 50 
percent and he denied any upper respiratory infections or a 
history of ear disorders.  Upon physical examination the 
physician noted that the veteran's ear canals had reddened 
and his tympanic membrane was dull and erythematous.  He 
assessed the veteran as having otitis externa and possibly 
otitis media.  

At an audiological examination in January 1977, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
15
20
20

No speech recognition test was performed at this examination.  

In April 1977, the veteran sought treatment for pain in his 
ears and mild irritation.  The physician assessed him as 
having bilateral otitis media and treated it with medicated 
drops.  

In July 1983, an audiological evaluation revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
20
20
25

No speech recognition test was performed at this evaluation.

At an audiological examination in October 1985, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
25
20
35

There was no speech recognition test performed at this 
examination.  

The veteran's October 1986 audiological evaluation revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
35
25
15
35

No speech recognition test was performed at this evaluation.  

In September 1988, the veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
50
30
25
60

No speech recognition test was performed at this evaluation.  

In September 1989, the veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
25
20
35

No speech recognition test was performed at this evaluation.  

At a June 1991 audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
40
30
15
0

There was no speech recognition test performed at this 
evaluation.  

In a later June 1991 audiological evaluation, puretone 
thresholds, in decibels, were as follows (X indicating that 
no thresholds were taken at that level):




HERTZ



500
1000
2000
3000
4000
LEFT
45
40
25
X
25

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

Following this audiological evaluation, the treating 
personnel assessed the veteran as having mild left ear 
conductive hearing loss with a middle ear pathology.  

In March 1993, the veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
35
35
25
35

No speech recognition test was performed at this evaluation.  

In March 1997, audiological testing revealed puretone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
10
5

There was no speech recognition test performed at this 
evaluation.

In November 2001, the veteran underwent private audiological 
testing, and puretone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
50
45
35
30
45

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The audiologist assessed the veteran 
as having conductive hearing loss.  

Again in April 2002, the veteran underwent private 
audiological testing, and puretone thresholds, in decibels, 
were as follows (X denotes that no threshold was taken at the 
designated decibel level):




HERTZ



500
1000
2000
3000
4000
LEFT
X
Left ear 
hearing 
loss
35
X
40

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The physician noted that the 
veteran was seeking follow-up treatment for left ear 
conductive hearing loss.  The veteran advised the physician 
that his hearing had improved periodically.  This physician 
mentioned the possibility that the veteran had otosclerosis, 
but did not make a determinative diagnosis.  
The veteran again sought private audiological testing in July 
2002, and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
40
25
25
45

No speech recognition test was performed at this evaluation.

In its July 2005 remand, the Board ordered development of the 
medical record in the form of a physical examination and a 
medical nexus opinion with respect to the veteran's 
complaints of left ear hearing loss.  

In August 2006, the veteran underwent a VA audiological 
examination and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
40
25
25
45

Speech audiometry revealed speech recognition ability of 100% 
in the left ear.  

After the examination and review of the claims folder, the 
examiner noted that "there [was] a significant air-bone gap 
in the left ear indicating a conductive hearing loss."  The 
examiner diagnosed the veteran as having moderate conductive 
hearing loss in his left ear at 500, 1000, and 4000 Hertz, 
and normal hearing levels at 2000 and 3000 Hertz.  He 
further noted severe conductive loss at 6000 and 8000 Hertz.  
The examiner did not issue an opinion as to the etiology of 
the veteran's claimed left ear hearing loss.  The examiner 
advised that "[d]ue to the presence of [the] conductive 
component and significant air-bone gaps, this examiner will 
defer the opinion, as [a] head and neck evaluation is 
recommended, as medical treatment could cause a change in 
pure tone thresholds."  

In January 2007, the veteran underwent a VA examination by a 
head and neck physician in order to determine the nature and 
etiology of the veteran's left ear hearing loss.  Physical 
examination revealed a small osteoma in the left anterior 
canal wall and found the tympanic membrane intact with no 
effusion.  The Rinne test performed on the left ear came 
back negative, which evidenced bone conduction as greater 
than air conduction.  The tuning fork examination revealed 
that "the Weber lateralized to the left."  

After examining the veteran and reviewing the claims folder, 
the VA examiner diagnosed the veteran as having left ear 
conductive hearing loss.  He noted that this was a 
"progressive condition, without a history of chronic ear 
disease, prior ear surgery or cholesteatoma."  The examiner 
went on further to note that the veteran's "most likely 
diagnosis is otosclerosis, which can only be confirmed by a 
middle ear exploration.  This condition is genetic, 
affecting up to 1% of Caucasians, and is not related to 
noise exposure or scuba diving and is therefore not likely 
related to the patient's time in the service."   

Given the evidence outlined above, the Board finds that 
service connection cannot be granted for left ear hearing 
loss.  The SMRs reflect in-service treatment for otitis 
externa and otitis media.  In June 1991, the veteran was 
diagnosed as having conductive hearing loss in the left ear 
with a middle ear pathology.  In November 2001 the veteran 
was again diagnosed as having conductive left ear hearing 
loss.  No opinion was made as to the cause or etiology of 
the veteran's left ear hearing loss.

During private treatment in April 2002, the physician 
indicated that the veteran may have otosclerosis, but did 
not formally diagnose him with such.  This physician did not 
opine as to whether the veteran's military service may have 
contributed to his current left ear hearing loss.

In the August 2006 VA examination, the audiologist did not 
opine as to the etiology of the veteran's claimed conductive 
left ear hearing loss.  He referred his opinion to a head 
and neck physician due to air-bone gaps and the conductive 
nature of the hearing loss as evidenced by the examination.  
The head and neck physician diagnosed the veteran as having 
conductive left ear hearing loss likely caused by 
otosclerosis, which was genetic in nature and was not caused 
by noise exposure or scuba diving.  He opined that the 
veteran's claimed disability was not at least as likely as 
not service-related.  There is no opinion to the contrary.  

The Board appreciates the veteran's assertions that 30 years 
of military noise exposure caused or contributed to his left 
ear hearing loss.  The veteran, as a lay person, is 
competent to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to offer his medical opinion 
as to cause or etiology of the claimed disability, as there 
is no evidence of record that the veteran has specialized 
medical knowledge. See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Absent a competent medical opinion linking 
the veteran's left ear hearing loss to service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for left ear hearing 
loss.



ORDER

Service connection for left ear hearing loss is denied.  



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


